Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving unit”, “determination unit”, “generating unit”, and “preparation unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menon et al. (US 2016/0180042 A1; hereafter: Menon).
Regarding Claim 1, Menon teaches: a method for providing decision-supporting data (Figure 22; ¶182: FIG. 22 is a flow chart diagram of the development process 2200 for a tool for automated triaging decision support according to some embodiments”), comprising: receiving photon-counting computed tomography data relating to an examination region (¶183: “At 2202, the tool 22 (or separate and connect system component) receives imaging data from one or more imaging modalities such as CT, MRI, multi-phase CTA, perfusion, and so on. Other clinical data may also be provided to tool 22”); determining a location of a thrombus in the examination region, based on the photon-counting computed tomography data received (¶184: “At 2204, the tool 22 may process the imaging data to generate an intermediate data set regarding a thrombus, collaterals, infarcts, and infarct growth in the brain scan images.”); generating the decision-supporting data, relating to at least one of the thrombus and a vascular wall in a region of the thrombus, based on the photon-counting computed tomography data received and the location of the thrombus determined (¶185: “At 2206, the tool 22 automatically constructs or refines the data set and generates decision support information”; ¶186: At 2208, the tool 22 determines additional patient metrics such as thrombus morphology, permeability, vascular segmentation, collateral assessment, baseline infarct size, severity and growth over time, and risks for treatments.”); and providing the decision-supporting data generated (¶189: “At 2220, the tool 22 generates and provides output data including triaging support, a flag that additional imaging is required, and risk analysis. This information is also used by the tool along with physician feedback to further refine the system model continuously. For example, different weight factors may be linked to different input factors to provide an indication or assessment of their importance”).
Regarding Claim 2, Menon teaches: the method of claim 1, wherein a computed tomography angiographic image is generated based on the photon-counting computed tomography data (¶25: “the method may involve determining the patient assessment profile by determining a rate of brain tissue death using collateral assessment on various image scans, such as computed tomography (CT) angiography (CTA)”; ¶162 and 174 suggests that multiple scans of various modalities can be utilized and some are created based on an initial scan, specifically in ¶174 where hybrid rooms with CT or MRI scanners are built within angiography suites), wherein the location of the thrombus in the examination region is determined based on the computed tomography angiographic image generated (¶184: “At 2204, the tool 22 may process the imaging data to generate an intermediate data set regarding a thrombus, collaterals, infarcts, and infarct growth in the brain scan images.”), and wherein the decision-supporting data, relating to at least one of the thrombus and the vascular wall in the region of the thrombus, is generated based on the computed tomography angiographic image generated (¶185: “At 2206, the tool 22 automatically constructs or refines the data set and generates decision support information”; ¶186: At 2208, the tool 22 determines additional patient metrics such as thrombus morphology, permeability, vascular segmentation, collateral assessment, baseline infarct size, severity and growth over time, and risks for treatments.”).
Regarding Claim 3, Menon teaches: the method of claim 2, wherein marking information marking the thrombus in the computed tomography angiographic image is generated based on the photon-counting computed tomography data received and the location of the thrombus determined (Figure 3; ¶162: “In image 30, the location of the thrombus and distal end of the thrombus is determined on CT angiography. In image 32, points are marked at the proximal and distal end of the thrombus as well as along the artery distal to the thrombus.”), and wherein the computed tomography angiographic image, the marking information marking the thrombus in the computed tomography angiographic image, and the decision-supporting data are provided for simultaneous display on a screen (¶162: “In image 34, the above CT-angiography image is overlayed over a CTP 10 map and T0 values calculated, where a visual indication of the overlay may be provided as part of decision support.”).
Regarding Claim 4, Menon teaches: the method of claim 2, wherein the location of the thrombus is determined by being calculated, by applying a trained machine learning algorithm to at least one of the photon-counting computed tomography data and to the computed tomography angiographic image (¶103: ‘The tool 22 may implement machine learning techniques based on expert physician data, clinical data, imaging data, and so on.”).
Regarding Claim 5, Menon teaches: the method of claim 1, wherein the decision-supporting data relates to at least one property of the thrombus, selected from at least one of a length, a diameter, a volume, a perviousness and a composition (¶186: At 2208, the tool 22 determines additional patient metrics such as thrombus morphology, permeability, vascular segmentation, collateral assessment, baseline infarct size, severity and growth over time, and risks for treatments.”).
Regarding Claim 6, Menon teaches: the method of claim 5, wherein a segmentation of the thrombus is calculated based on the photon-counting computed tomography data (¶184: “At 2204, the tool 22 may process the imaging data to generate an intermediate data set regarding a thrombus, collaterals, infarcts, and infarct growth in the brain scan images.”), wherein a vascular center line extending through the thrombus is calculated based on the photon-counting computed tomography data (¶153: “An advanced vessel segmentation framework may be employed to automatically extract the vessels from this CTA dataset. Using the 3D centerline representation of this vessel segmentation, all vessel endpoints that represent candidates for the proximal and distal ends of the thrombus will be identified.”), and wherein a length of the thrombus is calculated based on the vascular center line calculated and the segmentation of the thrombus is calculated (¶153: “Using the 3D centerline representation of this vessel segmentation, all vessel endpoints that represent candidates for the proximal and distal ends of the thrombus will be identified.”; ¶154: “This automatic segmentation of the thrombus will enable determination of the subsequent analysis of its length and morphology, surface area, and so on.”).
Regarding Claim 7, Menon teaches: the method of claim 5, wherein a flow of contrast medium penetrating the thrombus is calculated based on the photon-counting computed tomography data (¶158: “The first technique for determining thrombus permeability involves measuring the change in contrast density within a thrombus using mCTA scans or source images of a CTP.”), and wherein a perviousness of the thrombus is calculated based on the flow of contrast medium calculated (¶158: “contrast density measurements may be taken from the thrombus segment in the time varied mCTA and/or CTP images, and a time density curve is obtained from the region of the thrombus. The more the thrombus region increases in density over time, the more permeable the thrombus is since the contrast is permeating through the thrombus. The rate of increase in thrombus density over the temporal duration of a multi-phase CTA or a CT perfusion is used to automatically determine the degree of thrombus permeability.”).
Regarding Claim 9, Menon teaches: the method of claim 1, wherein the decision-supporting data relates to a perviousness of the vascular wall in the region of the thrombus (¶184: “the tool 22 may process the imaging data to generate an intermediate data set regarding a thrombus, collaterals, infarcts, and infarct growth in the brain scan images.”; ¶186: “the tool 22 determines additional patient metrics such as thrombus morphology, permeability, vascular segmentation, collateral assessment, baseline infarct size, severity and growth over time”; infarct growth is related to vascular wall perviousness as a high perviousness in the vascular wall will lead to high infarct growth).
Regarding Claim 10, Menon teaches: the method of claim 9, wherein a flow of contrast medium penetrating the vascular wall in the region of the thrombus is calculated based on the photon-counting computed tomography data (¶158: “The first technique for determining thrombus permeability involves measuring the change in contrast density within a thrombus using mCTA scans or source images of a CTP.”), and wherein the perviousness of the vascular wall in the region of the thrombus is calculated based on the flow of contrast medium calculated (¶158: “contrast density measurements may be taken from the thrombus segment in the time varied mCTA and/or CTP images, and a time density curve is obtained from the region of the thrombus. The more the thrombus region increases in density over time, the more permeable the thrombus is since the contrast is permeating through the thrombus. The rate of increase in thrombus density over the temporal duration of a multi-phase CTA or a CT perfusion is used to automatically determine the degree of thrombus permeability.”; Menon determines the permeability of a thrombus using contrast flow, which can reasonably be used to determine the permeability of the vascular wall; Menon further discloses determining infarct growth which is an indicator of vascular wall permeability.).
Regarding Claim 11, Menon teaches: the method of claim 1, wherein an accumulation of contrast medium that has penetrated the vascular wall in the region of the thrombus is detected based on the photon-counting computed tomography data (¶184: “the tool 22 may process the imaging data to generate an intermediate data set regarding a thrombus, collaterals, infarcts, and infarct growth in the brain scan images.”; ¶186: “the tool 22 determines additional patient metrics such as thrombus morphology, permeability, vascular segmentation, collateral assessment, baseline infarct size, severity and growth over time”), wherein marking information marking the accumulation of contrast medium is generated, and wherein the decision-supporting data includes the marking information marking the accumulation of contrast medium (Figure 7, bottom row shows a visual representation of final infarcts detected and marked for display with other supporting data.).
Regarding Claim 12, Claim 12 recites a data processing system that implements the method of Claim 1. Therefore, the rejections of Claim 1 are equally applied. (See Figure 1, 17-21)
Regarding Claim 13, Menon teaches: a computed tomography device, comprising the data processing system of claim 12 (Figure 1: element 16 and 22).
Regarding Claim 14-15, Claims 14-15 recite non-transitory computer readable mediums and products storing programs and instructions that, when executed, implements the method of claim 1. Therefore, the rejections of claim 1 are equally applied. (See ¶237 and 239)
Regarding Claim 16, Menon teaches: the method of claim 3, wherein the location of the thrombus is determined by being calculated, by applying a trained machine learning algorithm to at least one of the photon-county computed tomography data and to the computed tomography angiographic image (¶103: ‘The tool 22 may implement machine learning techniques based on expert physician data, clinical data, imaging data, and so on.”).
Regarding Claim 17, Menon teaches: the method of claim 1, wherein the location of the thrombus is determined by being calculated, by applying a trained machine learning algorithm to the photon-counting computed tomography data (¶103: ‘The tool 22 may implement machine learning techniques based on expert physician data, clinical data, imaging data, and so on.”).
Regarding Claim 18, Menon teaches: the method of claim 2, wherein the decision-supporting data relates to at least one property of the thrombus, selected from at least one of a length, a diameter, a volume, a perviousness and a composition (¶186: At 2208, the tool 22 determines additional patient metrics such as thrombus morphology, permeability, vascular segmentation, collateral assessment, baseline infarct size, severity and growth over time, and risks for treatments.”.
Regarding Claim 19, Menon teaches: the method of claim 6, wherein a flow of contrast medium penetrating the thrombus is calculated based on the photon-counting computed tomography data (¶158: “The first technique for determining thrombus permeability involves measuring the change in contrast density within a thrombus using mCTA scans or source images of a CTP.”), and wherein a perviousness of the thrombus is calculated based on the flow of contrast medium calculated (¶158: “contrast density measurements may be taken from the thrombus segment in the time varied mCTA and/or CTP images, and a time density curve is obtained from the region of the thrombus. The more the thrombus region increases in density over time, the more permeable the thrombus is since the contrast is permeating through the thrombus. The rate of increase in thrombus density over the temporal duration of a multi-phase CTA or a CT perfusion is used to automatically determine the degree of thrombus permeability.”).
Regarding Claim 20, Claim 20 recites a non-transitory computer readable storage medium storing a program that, when executed, performs the method of Claim 2. Therefore, the rejections of Claim 2 are equally applied. (see ¶237 and 239)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Menon as applied to claims above, and further in view of Lebedev et al. (US 2021/0174957 A1; hereafter: Lebedev).
Regarding Claim 8, Menon teaches: the method of claim 5, but does not explicitly disclose the decision-supporting data relates to a portion of a component in the composition of the thrombus, and wherein the component is selected from at least one of a red blood corpuscles, a fibrin-platelet accumulation and calcium.
In a related art, Lebedev teaches: the decision-supporting data relates to a portion of a component in the composition of the thrombus, and wherein the component is selected from at least one of a red blood corpuscles, a fibrin-platelet accumulation and calcium (¶91: “In some embodiments, determining one or more characteristics of the lesion may comprise identifying the composition of the lesion, for example by identifying the amount of different type of cells or tissue that are present in the lesion. As one example, it may be identified that a probed lesion is composed of 50% red blood cells, 30% fibrin and 20% platelets.”) for providing additional support data for biological structures such as a thrombus.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Menon with the above teachings of Lebedev to incorporate the identification of the components of the composition of the thrombus. The motivation in doing so would lie in providing additional support data regarding the thrombus and allowing physicians to analyze various types and degrees of thrombi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Begin et al. (US 2014/0100442 A1), Mihalef et al. (US 2017/0255745 A1).
Lopez-Linares et al. “Fully automatic detection and segmentation of abdominal aortic thrombus in post-operative CTA images using Deep Convolutional Neural Networks.” Med Image Anal. 2018 May;46:202-214. doi: 10.1016/j.media.2018.03.010. Epub 2018 Mar 27. PMID: 29609054.
H. A. Hong and U. U. Sheikh, "Automatic detection, segmentation and classification of abdominal aortic aneurysm using deep learning," 2016 IEEE 12th International Colloquium on Signal Processing & Its Applications (CSPA), 2016, pp. 242-246, doi: 10.1109/CSPA.2016.7515839.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668